Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 17, 2022

                                     No. 04-22-00303-CV

                          Vicente MEJIA and Mercedes Anabel Mejia,
                                        Appellants

                                               v.

CITIBANK NA. as Trustee for WAMU Series 2007-HE3 Trust, and Its Successors and Assigns
        (Trustee) and SPS Holding Corp. DBA Select Portfolio Servicing, Inc.,
                                     Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-05637
                           Honorable Nicole Garza, Judge Presiding


                                        ORDER

       On May 17, 2022, Appellants Vicente Mejia and Mercedes Anabel Mejia filed a notice of
appeal. See TEX. R. APP. P. 25.1(a). The next day, a deputy clerk of this court notified
Appellants in writing that our records do not show that the $205.00 filing fee has been paid.
Further, our records do not conclusively establish that Appellants are excused by statute or rule
from paying the filing fee. See id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving
appellate court costs under certain circumstances).
       Our May 18, 2022 letter warned Appellants that if the filing fee was not paid by May 31,
2022, the appeal could be stricken by this court. To date, this court has not received payment or
a Statement of Inability to Afford Payment of Court Costs. See id.; see also TEX. R. CIV. P. 145.
        Our letter also advised Appellants that the docketing statement must be filed with this
court by May 31, 2022. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx.    To date, no
docketing statement has been filed.
         We order Appellants to file a docketing statement within ten days of the date of this
order.
        We order Appellants to show cause in writing within ten days of the date of this order
that either (1) the $205.00 filing fee has been paid, or (2) Appellants are entitled to appeal
without paying the filing fee.
       If Appellants fail to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 5, 42.3(c); In re R.J.G., No. 04-19-00817-CV, 2020 WL 214769, at
*1 (Tex. App.—San Antonio Jan. 15, 2020, no pet.) (mem. op.).



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court